United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                      UNITED STATES COURT OF APPEALS
                               FIFTH CIRCUIT                           April 27, 2005

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                                No. 04-50601
                              Summary Calendar


      ANNIE MAE JONES BUSH; JAMES HOOVER BUSH; SABRENA A. TODD;
                LATENZA M. LAWRENCE; CHARLES EARL BUSH,

                                                      Plaintiffs-Appellees,

                                    versus

                      TIMOTHY B. KEITH, Etc.; ET AL,

                                                                  Defendants,

           ATIF RAHI, Individually and in his Official Capacity,

                                                      Defendant-Appellant.


               Appeal from the United States District Court
              for the Western District of Texas, San Antonio
                               (5:03-CV-151)


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

       Dr. Atif Rahi appeals the district court’s interlocutory

order granting plaintiffs leave to file a third amended complaint

and    rejecting,     in   part,   the   magistrate   judge’s     report      and

recommendation to dismiss the claims against Dr. Rahi, in his

individual capacity, for deliberate indifference to Mark Anthony

Bush’s serious medical condition.            Dr. Rahi contends: the third

       *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
amended complaint did not allege sufficient facts to establish a

claim under 42 U.S.C. § 1983; and he is entitled to qualified

immunity.

       We must, of course, consider the basis for our jurisdiction.

Jackson v. City of Atlanta,TX, 73 F.3d 60, 62 (5th Cir.), cert.

denied, 519 U.S. 818 (1996).        In general, we have jurisdiction of

“appeals from all final decisions of the district courts”.                 28

U.S.C. § 1291.     The denial of a claim of qualified immunity is an

appealable final decision, provided that denial is based on a

purely legal issue.       Jackson, 73 F.3d at 62-63.

       The interlocutory order granted plaintiffs leave to file a

third amended complaint.         It did not discuss Dr. Rahi’s qualified

immunity claims; it declined to adopt the magistrate judge’s

recommendation for dismissal of individual-capacity claims against

Dr. Rahi based only on the grant of leave to amend.           Of course, an

order granting leave to amend is not appealable.               See Levy v.

Securities & Exchange Comm’n, 405 F.2d 484, 485-86 (5th Cir. 1968);

see also Reed v. National Old Line Ins. Co., 239 F.2d 594, 596 (5th

Cir. 1956).    And, as stated, Dr. Rahi contests the allegations in

the third amended complaint, for which qualified immunity has not

been   requested   from    the    district   court.    In    sum,   we   lack

jurisdiction.

                                                            DISMISSED




                                       2